Citation Nr: 1027352	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  07-13 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a disability of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1991 to July 
1991, with additional periods of active duty for training and 
inactive duty training in the Minnesota Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In a February 2007 written statement, the Veteran requested to be 
scheduled for a Decision Review Officer (DRO) hearing at his 
local RO.  His representative participated in an informal DRO 
conference in April 2007.  That same month, the Veteran submitted 
a signed statement cancelling his DRO hearing request.  
Therefore, the hearing request is deemed to have been withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a 
disability of the lumbar spine that he essentially contends was 
aggravated during active duty for training or inactive duty 
training.  The Veteran underwent a VA examination in connection 
with this claim in December 2006.  
 
The VA examiner, a nurse, concluded that "It would be purely 
speculative to nexus a relationship between the veteran's current 
back condition and military service." 
She based her opinion on review of the Veteran's claims file and 
interview and examination of the Veteran.  No rationale was 
offered to support her opinion.

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court noted 
that an examiner's conclusion that an etiology opinion is not 
possible without resorting to speculation is a medical conclusion 
that must be "based on sufficient facts or data," and the 
opinion "must support its conclusion with an analysis that the 
Board can consider and weigh" to be adequate.  It must be clear 
that the examiner considered "all procurable and assembled 
data."  Moreover, in such cases the examiner should clearly and 
precisely identify what facts cannot be determined or that the 
actual cause of the claimed disability cannot be selected from 
multiple potential causes.

In the case at hand, it is not clear on the record why the 
examiner was not able to render an opinion without resort to 
speculation.  Thus, the examiner's statement regarding the 
etiology of the Veteran's disability of the lumbar spine is 
inadequate.  The Board therefore concludes that a remand for a 
new VA examination and etiology opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature and etiology of any current disability 
of the lumbar spine.  The claims folders must 
be thoroughly reviewed by the examiner in 
connection with the examination, and a 
complete history should be elicited directly 
from the Veteran.  Any tests and studies 
deemed necessary by the examiner should be 
conducted.  All findings should be reported 
in detail.  

The examiner should identify any pertinent 
pathology found and should diagnose any 
current disability of the lumbar spine.  As 
to any pertinent disability identified on 
examination, the VA examiner should express 
an opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
more) that any such disability had its onset 
in service, was aggravated by service, or is 
otherwise related to any incident of service.  
The examiner should expressly discuss any 
service treatment records that document a 
relevant in-service injury or medical 
treatment.  

Any opinion expressed must be accompanied by 
a complete rationale.  If the examiner cannot 
provide the requested opinion without 
resorting to mere speculation, he or she must 
explain why he or she cannot provide the 
opinion.

2.  After the development requested above has 
been completed, again review the record.  If 
any benefit sought on appeal remains denied, 
the appellant and his representative should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

